Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1,2,11,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al (2016/0157769).

1. A system comprising: stimulation circuitry configured to generate electrical stimulation
deliverable via an electrode combination of an electrode array (see at least ¶54)
sensing circuitry configured to sense an evoked compound action potential (ECAP) signal (see at least ¶65)
and processing circuitry (see at least ¶54) configured to:
control the stimulation circuitry to deliver a first control stimulus to the electrode combination of
the electrode array positioned at a first location adjacent to a spinal cord of a patient (see at least ¶132)
receive, from the sensing circuity, first information representative of a first ECAP signal sensed in response to the first control stimulus (see at least ¶133)
control the stimulation circuitry to deliver a second control stimulus to the electrode combination of the electrode array positioned at a second location different from the first location and adjacent to the spinal cord of the patient (at least ¶161-163 teach using a first waveform and taking an ECAP measurement, and taking another ECAP measurement after subsequent stimulation waveforms or a certain time period such as several hours of days.  Thus, a second control stimulus is produced, and a ECAP measurement is taken after that.  When the electrode array is at a different location, such as when the lead moves between taking ECAP measurements, such movement is determined, see at least ¶165.)
receive, from the sensing circuity, second information representative of a second ECAP signal in response to the second control stimulus (see at least ¶161-163)
output a first indication of the first information representative of the first ECAP signal and a second indication of the second information representative of the second ECAP signal. (see at least ¶45 which teaches display of ECAP measurements)


2. The system of claim 1, wherein the processing circuitry is configured to: receive an indication
that the electrode array has moved from the first position to the second position; and control
the stimulation circuitry to deliver the second control stimulus in response to receiving the
indication that the electrode array has moved from the first position to the second position.
(Min teaches the controller receiving an indication that the leads have moved, see at least ¶143,165,171.  Further, Min adjusts stimulation when the leads have moved, see at least ¶167-170)

Claim 11 (Currently Amended): A method comprising:
receiving, by processing circuitry, first information representative of a first evoked
compound action potential (ECAP) signal sensed in response to a first control stimulus delivered
to a first location adjacent to a spinal cord of a patient; (see at least ¶132,133)

receiving, by the processing circuitry, second information representative of a second
ECAP signal in response to a second control stimulus delivered to a second location different
from the first location and adjacent to the spinal cord of the patient; (at least ¶161-163 teach using a first waveform and taking an ECAP measurement, and taking another ECAP measurement after subsequent stimulation waveforms or a certain time period such as several hours of days.  Thus, a second control stimulus is produced, and a ECAP measurement is taken after that.  When the electrode array is at a different location, such as when the lead moves between taking ECAP measurements, such movement is determined, see at least ¶165.)
outputting, by the processing circuitry, a first indication of the first information
representative of the first ECAP signal and a second indication of the second information
representative of the second ECAP signal. (see at least ¶45 which teaches display of ECAP measurements)


Claim 12 (Original): The method of claim 11, further comprising:
controlling, by the processing circuitry, stimulation circuitry to deliver the first control
stimulus; receiving, by the processing circuitry, an indication that the electrode array has moved
from the first position to the second position; and
controlling, by the processing circuitry, the stimulation circuitry to deliver the second
control stimulus in response to receiving the indication that the electrode array has moved from
the first position to the second position. (Min teaches the controller receiving an indication that the leads have moved, see at least ¶143,165,171.  Further, Min adjusts stimulation when the leads have moved, see at least ¶167-170)




Claim(s) 3-10,13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (2016/0157769).

Claim 3 (Original): The system of claim 1, wherein the processing circuitry is configured to:
control the stimulation circuitry to deliver a third control stimulus to the electrode
combination of the electrode array positioned at a third location adjacent to the spinal cord of the patient;
receive, from the sensing circuitry, third information representative of a third ECAP
signal in response to the third control stimulus; and
output an indication of the third information representative of the third ECAP signal.  (the above steps are considered to be an obvious repletion of what is already performed by Min, as set forth above.  No unpredictable results would occur from taking another set of ECAP measurements to detect if the lead has mover further.)

Claim 4 (Original): |The system of claim 3, wherein the processing circuitry is configured to
determine that the second location is a target location based on changes in characteristics
between the first information representative of the first ECAP signal and the second information
representative of the second ECAP signal and changes in characteristics between the second
information representative of the second ECAP signal and the third information representative of the third ECAP signal. (It is considered to be obvious that as the lead is introduced into the patient, various signals are sensed to determine where exactly the lead is at a given time.  Further, the skilled artisan would understand that ECAP measurements can be taken at the various locations to determine if the location is the proper, or target location, for continued stimulation.  Further, see at least ¶74 which teaches taking ECAP signals to help in the positioning of the electrodes to the SC tissue of interest (target))

Claim 5 (Original): The system of claim 4, wherein the characteristics includes at least one of
a peak-to-peak amplitude, a latency, or an area under a curve. (see at least ¶47)


Claim 6 (Original): The system of claim 1, wherein when the electrode array is arranged to
include an odd number of columns with respect to a lateral axis of the spinal cord, and wherein
the processing circuitry is configured to control the stimulation circuitry to deliver the first
control stimulus and the second control stimulus to the electrode combination consisting of two
or more electrodes disposed in a lateral center column of the electrode array. (see at least ¶87,88 and figure 25 which teaches five columns.  Such electrode array is considered to be an obvious design choice yielding predictable results.  The user is expected to experiment with different numbers and columns of electrodes to determine which works best for the particular patient)

Claim 7 (Original): The system of claim 1, wherein the processing circuitry is configured to
control the stimulation circuitry to deliver the first control stimulus and the second control
stimulus to the electrode combination consisting of two or more electrodes disposed in a single
column adjacent a lateral center of the electrode array arranged to include an even number of
columns with respect to a lateral axis of the spinal cord.  (Such electrode configuration is considered to be an obvious design choice yielding predictable results.  The user is expected to experiment with different numbers of electrodes and columns of electrodes to determine which works best for the particular patient)


Claim 8 (Original): The system of claim 1, wherein, the processing circuitry is configured to
control the stimulation circuitry to deliver the first control stimulus and the second control
stimulus to the electrode combination comprising at least one electrode in each of respective
different columns of the electrode array arranged to include an even number of columns with
respect to a lateral axis of the spinal cord, each of the different columns being adjacent to a
lateral center of the electrode array. (Such electrode configuration is considered to be an obvious design choice yielding predictable results.  The user is expected to experiment with different numbers of electrodes and columns of electrodes to determine which works best for the particular patient)




Claim 9 (Original): The system of claim 1, wherein the first indication causes a first visual
representation of at least one characteristic within the first information representative of the first ECAP signal to be displayed, and the second indication causes a second visual representation of the at least one characteristic within the second information representative of the second ECAP signal to be displayed, a difference between the first visual representation and the second visual representation corresponding to a difference between the at least one characteristic within the first and second information. (see at least ¶45 which teaches a display.  It is considered to be obvious and merely yield predictable results that the once the first Ecap signal is captured it is displayed, and the same for the second ECAP signal.  In that way, the user does not have to wait, or take other steps, to be able to compare the two signals on the display.)

Claim 10 (Original): The system of claim 1, wherein the first indication causes a first audio
representation of at least one characteristic within the first information representative of the first ECAP signal to be produced, and the second indication causes a second audio representation of the at least one characteristic within the second information representative of the second ECAP signal to be produced, a difference between the first audio representation and the second audio representation corresponding to a difference between the at least one characteristic within the first and second information.  (at least ¶44 teaches an audible warning (sounds and tones).  It is considered to be an obvious design choice to make the various representations audible tones since it would merely alert the user to the patient’s condition in a usual and predictable manner.  No unexpected results would occur from using audible tones to indicate various ECAP characteristics)



Claim 13 (Original): The method of claim 11, further comprising:
receiving, by the processing circuitry, third information representative of a third ECAP
signal in response to a third control stimulus delivered to a third location adjacent to the spinal
cord of the patient; and outputting, by the processing circuitry, an indication of the third information representative of the third ECAP signal. (the above steps are considered to be an obvious repletion of what is already performed by Min, as set forth above.  No unpredictable results would occur from taking another set of ECAP measurements to detect if the lead has mover further.)

Claim 14 (Original): The method of claim 13, further comprising determining, by the
processing circuitry, that the second location is a target location based on changes in
characteristics between the first information representative of the first ECAP signal and the
second information representative of the second ECAP signal and changes in characteristics
between the second information representative of the second ECAP signal and the third
information representative of the third ECAP signal. (It is considered to be obvious that as the lead is introduced into the patient, various signals are sensed to determine where exactly the lead is at a given time.  Further, the skilled artisan would understand that ECAP measurements can be taken at the various locations to determine if the location is the proper, or target location, for continued stimulation.  Further, see at least ¶74 which teaches taking ECAP signals to help in the positioning of the electrodes to the SC tissue of interest (target))



Claim 15 (Original): The method of claim 11, further comprising:
controlling, by the processing circuitry, stimulation circuitry to deliver the first control
stimulus and the second control stimulus by an electrode array; and
when the electrode array is arranged to include an odd number of columns with respect to
a lateral axis of the spinal cord, controlling, by the processing circuitry, the stimulation circuitry
to deliver the first control stimulus and the second control stimulus to the electrode combination
consisting of two or more electrodes disposed in a lateral center column of the electrode array. (see at least ¶87,88 and figure 25 which teaches five columns.  Such electrode array is considered to be an obvious design choice yielding predictable results.  The user is expected to experiment with different numbers and columns of electrodes to determine which works best for the particular patient)


Claim 16 (Original): The method of claim 11, further comprising:
controlling, by the processing circuitry, stimulation circuitry to deliver the first control
stimulus and the second control stimulus by an electrode array; and
when the electrode array is arranged to include an even number of columns with respect
to a lateral axis of the spinal cord, controlling, by the processing circuitry, the stimulation
circuitry to deliver the first control stimulus and the second control stimulus to the electrode
combination consisting of two or more electrodes disposed in a single column adjacent a lateral
center of the electrode array. (Such electrode configuration is considered to be an obvious design choice yielding predictable results.  The user is expected to experiment with different numbers of electrodes and columns of electrodes to determine which works best for the particular patient)


Claim 17 (Original): The method of claim 11, further comprising:
controlling, by the processing circuitry, stimulation circuitry to deliver the first control
stimulus and the second control stimulus by an electrode array; and
when the electrode array is arranged to include an even number of columns with respect
to a lateral axis of the spinal cord, controlling, by the processing circuitry, the stimulation
circuitry to deliver the first control stimulus and the second control stimulus to the electrode
combination comprising at least one electrodes in respective different columns of the electrode
array, each of the different columns being adjacent to a lateral center of the electrode array. (Such electrode configuration is considered to be an obvious design choice yielding predictable results.  The user is expected to experiment with different numbers of electrodes and columns of electrodes to determine which works best for the particular patient)

Claim 18 (Original): The method of claim 11, further comprising:
displaying a first visual representation of at least one characteristic within the first
information representative of the first ECAP signal in response to the first indication; and
displaying a second visual representation of the at least one characteristic within the
second information representative of the second ECAP signal in response to the second
indication, wherein a difference between the first visual representation and the second visual
representation corresponding to a difference between the at least one characteristic within the
first and second information. (see at least ¶45 which teaches a display.  It is considered to be obvious and merely yield predictable results that the once the first Ecap signal is captured it is displayed, and the same for the second ECAP signal.  In that way, the user does not have to wait, or take other steps, to be able to compare the two signals on the display.)


Claim 19 (Original): The method of claim 11, further comprising:
producing a first audio representation of at least one characteristic within the first
information representative of the first ECAP signal in response to the first indication; and
producing a second audio representation of the at least one characteristic within the
second information representative of the second ECAP signal in response to the second
indication, wherein a difference between the first audio representation and the second audio
representation corresponding to a difference between the at least one characteristic within the
first and second information. .  (at least ¶44 teaches an audible warning (sounds and tones).  It is considered to be an obvious design choice to make the various representations audible tones since it would merely alert the user to the patient’s condition in a usual and predictable manner.  No unexpected results would occur from using audible tones to indicate various ECAP characteristics)

Claim 20 (Currently Amended): A computer readable medium comprising instructions that,
when executed, cause processing circuitry to:
receive a first input that an electrode array has been positioned in a first location adjacent
to a spinal cord of a patient; (see at least ¶74 of Min which teaches receiving a indication of position of electrodes with respect to the tissue of interest)
control stimulation circuitry to deliver a first control stimulus to an electrode combination
of the electrode array; (see at least ¶139,140 of Min)
receive, from the sensing circuity, first information representative of a first evoked
compound action potential (ECAP) signal sensed in response to the first control stimulus; (see at least ¶139,140 of Min)
receive a second input that the electrode array has moved from the first location to a
second location different from the first location and adjacent to the spinal cord of the patient; (see at least ¶74.  It is considered to be obvious that as the lead is being implanted, and moved to the various target locations adjacent the SC of the patient, another input is received so that the operator will know where the lead is located relative to the SC so that the lead can be properly placed)
control the stimulation circuitry to deliver a second control stimulus to the electrode
combination of the electrode array positioned at the second location; 
receive, from the sensing circuity, second information representative of a second ECAP
signal in response to the second control stimulus; (see at least ¶161-165.  It is considered to be obvious that once the lead is in the proper location, at a later time first and second ECAP measurements are once again taken to determine if the lead has moved over time)
output a first indication of the first information representative of the first ECAP signal
and a second indication of the second information representative of the second ECAP signal. (see at least ¶45 which teaches display of ECAP measurements)

Claim 21 (New): The system of claim 1, wherein the second location is at least lateral from
the first location. (One of ordinary skill in the art is considered to understand that the lead can move laterally relative to the first location.   The device will function in the same manner (sending a second stimulus and received a second ECAP) whether the lead moved laterally or in a different orientation. See also at least ¶87,88)








Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/23/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792